Citation Nr: 9929888	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  91-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) for a cardiac 
disability, to include arrhythmia and ventricular 
tachycardia, as a result of medical treatment by the 
Department of Veterans Affairs (VA).

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma.

3.  Entitlement to an effective date earlier than October 7, 
1996, for the grant of a 60 percent disability rating for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1949, and from August 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions of the VA Regional 
Offices (RO) in Los Angeles, California, and Reno, Nevada.  

The record reflects that in January 1990 the RO denied 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 351 (1988) and denied entitlement to a rating in excess of 
10 percent for bronchial asthma.  Subsequently, the veteran 
perfected an appeal as to these issues.

In August 1991 the Board remanded the case to the RO for 
additional development.

In November 1996 the Board denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a cardiac 
disability, to include arrhythmia and ventricular 
tachycardia, as a result of VA medical treatment, and 
remanded the issue of entitlement to a rating in excess of 10 
percent for bronchial asthma.

In June 1997 the Board denied reconsideration of the November 
1996 Board decision.

In October 1997 the RO granted entitlement to an increased 60 
percent disability rating for the veteran's service-connected 
bronchial asthma disability. 

In January 1998 the RO denied entitlement to a total 
disability rating based upon individual unemployability.  
Subsequently, the veteran submitted a timely notice of 
disagreement as to this matter.

In April 1998 the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter the "Court") granted a VA motion to 
vacate and remand the November 1996 Board decision as to the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disability, to include 
arrhythmia and ventricular tachycardia, as a result of VA 
medical treatment.

In November 1998 the Board remanded for additional 
development the issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a cardiac 
disability, to include arrhythmia and ventricular 
tachycardia, as a result of VA medical treatment, and 
entitlement to a rating in excess of 60 percent for bronchial 
asthma.

In January 1999 the veteran perfected an appeal as to the 
issue of entitlement to an effective date earlier than 
October 7, 1996, for the award of a 60 percent disability 
rating for bronchial asthma.

In April 1999 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that a timely notice of disagreement has been 
submitted as to the issue of entitlement to a total 
disability rating based upon individual unemployability, but 
that the record does not reflect the RO issued a statement of 
the case addressing this issue.  Therefore, the Board finds 
this matter must be remanded to the RO for appropriate 
development.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).

The Board also finds the veteran's statements of record may 
be construed as an application to reopen his previously 
disallowed claim of entitlement to service connection for a 
heart disorder, secondary to a service-connected disability.  
Specifically, the Board notes the veteran argued in 
correspondence dated in November 1989 that his asthma/chronic 
obstructive pulmonary disease and heart problems were 
intertwined with his service-connected disability.  In 
addition, in February 1995 the veteran asserted that his 
service-connected respiratory disorder has been improperly 
classified as bronchial asthma, and, in essence, requested 
entitlement to service connection for another lung disorder.  
As these matters are not within the Board's appellate 
jurisdiction, they must be referred to the RO for appropriate 
action.

The Board further finds the issues of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a heart disorder, 
secondary to a service-connected disability, and entitlement 
to service connection for a lung disorder other than 
bronchial asthma are inextricably intertwined with the issues 
of entitlement to a rating in excess of 60 percent for 
bronchial asthma and entitlement to an effective date earlier 
than October 7, 1996, for the grant of a 60 percent 
disability rating for bronchial asthma.  Therefore, these 
matters are addressed in a remand order at the end of this 
decision.


FINDING OF FACT

The veteran has provided competent medical evidence 
demonstrating a plausible medical relationship between the 
incurrence of cardiac disability and VA medical treatment for 
his service-connected asthma disability.



CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a cardiac disability, to 
include arrhythmia and ventricular tachycardia, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 for entitlement to 
compensation for disability incurred as a result of VA 
medical treatment were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that, where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1999).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

In this case, the record reflects the veteran submitted his 
claim in January 1989.  Therefore, the Board finds the recent 
amendments to 38 U.S.C.A. § 1151 are not applicable and the 
claim must be considered under the code provisions as they 
existed prior to October 1, 1997, which provided compensation 
for additional disability resulting from incurrence or 
aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment.  See 
38 C.F.R. § 3.358 (1995).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81). 

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu, 2 Vet. App. at 494 (Court held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Court has held that medical treatise 
evidence may be sufficient to well ground a claim when the 
information provided is not simply speculative and generic.  
Wallen v. West, 11 Vet. App. 509, 514 (1998).

In Jones v. West, 12 Vet. App. 460, 464 (1999), the Court 
held that, generally, in order for a claim under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in some certain circumstances lay 
evidence, of incurrence or aggravation of an injury as a 
result of VA treatment, and (3) medical evidence of a nexus 
between the asserted injury or disease and the current 
disability. 

Based upon the evidence of record, the Board finds the 
veteran has submitted competent evidence demonstrating a 
current cardiac disability, the onset of additional cardiac 
disability subsequent to VA medical treatment, and medical 
treatise evidence demonstrating a plausible nexus to VA 
medical treatment.  

Specifically, the Board notes medical evidence demonstrates 
the veteran's VA treatment for asthma prior to his myocardial 
infarction included medication for the maintenance of his 
service-connected asthma disorder.  The medical treatise 
information submitted by the veteran addresses the possible 
relationship between certain medications for the treatment of 
asthma and specific heart disorders.  Therefore, the Board 
finds the veteran has submitted evidence of a well-grounded 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disability, to include 
arrhythmia and ventricular tachycardia, as a result of VA 
medical treatment.  See 38 U.S.C.A. § 5107(a).

The Board notes, however, that no competent medical opinion 
has been submitted which specifically addresses whether the 
veteran's heart disorder was incurred or aggravated by his VA 
medical treatment.  Therefore, the Board finds additional 
development is required for an adequate determination.  This 
matter is included in the remand order below.


ORDER

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a cardiac disability, to 
include arrhythmia and ventricular tachycardia, as a result 
of VA medical treatment is well grounded.


REMAND

As the Board finds the claim under the provisions of 
38 U.S.C.A. § 1151 is well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The record in this case does not include a medical opinion 
specifically addressing the possible relationship between the 
veteran's VA medical treatment and his heart disorder.  The 
veteran has also requested an "unredacted" copy of the 
closure report associated the cardiac center at the Long 
Beach VA Medical Center.  Therefore, the Board finds 
additional development is required for an adequate appellate 
determination.

In addition, as noted above, the Board finds the raised 
issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a heart disorder, secondary to a service-
connected disability, and entitlement to service connection 
for a lung disorder other than bronchial asthma are 
inextricably intertwined with the issues of entitlement to a 
rating in excess of 60 percent for bronchial asthma and 
entitlement to an effective date earlier than October 7, 
1996, for the grant of a 60 percent disability rating for 
bronchial asthma.  Therefore, these matters must be remand to 
the RO for appropriate action.

The Board also notes a timely notice of disagreement has been 
submitted as to the January 1998 rating decision which denied 
entitlement to a total disability rating based upon 
individual unemployability.  Therefore, the Board finds this 
matter must be remanded to the RO for appropriate 
development.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be permitted to 
submit additional evidence relevant to 
the issues on appeal.  All pertinent 
evidence received should be associated 
with the claims folder.  

2.  The RO should forward the veteran's 
request for an "unredacted" copy of the 
closure report associated with the 
cardiac center at the Long Beach VA 
Medical Center to the appropriate VA 
office.  The veteran should be notified 
of this action and informed of his right 
to appeal an adverse determination.  See 
38 C.F.R. § 1.500(d) (1998).

3.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a total disability rating based upon 
individual unemployability, and allow the 
veteran and his service representative 
the requisite period of time for a 
response.

4.  The RO should adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for a 
heart disorder, secondary to a service-
connected disability, and entitlement to 
service connection for a lung disorder 
other than bronchial asthma.  All 
applicable laws and regulations should be 
considered. 

5.  The veteran's claims file should be 
reviewed by an appropriate VA specialist 
(or specialists) for opinions as to the 
current nature and extent of the 
veteran's service-connected respiratory 
disability and as to the etiology of his 
present heart disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s).  The examiner(s) should 
conduct any examinations, tests, or 
studies deemed necessary for an accurate 
assessment.

Opinions are specifically requested as to 
(1) whether it is as likely, less likely 
or more likely than not that a heart 
disorder was incurred or permanently 
aggravated as a result of any VA medical 
treatment for a service-connected 
disability, either before or after his 
November 1980 myocardial infarction, and 
(2) which of the veteran's present 
respiratory symptoms may be attributed to 
a service-connected disability.  The 
medical treatise information submitted by 
the veteran should be reviewed and all 
pertinent evidence considered should be 
identified.  A complete rationale for any 
opinion given should be provided. 

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested opinions are 
responsive to and in compliance with the 
directives of this remand and, if they 
are not, the RO should implement 
corrective procedures.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issues on appeal.  The RO should 
consider all applicable laws and 
regulations and provide adequate reasons 
and bases for any adverse determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







